DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 28 October 2021 has been entered.  Claims 1, 5 and 19 have been amended.  Claims 2 and 20 have been canceled.  Claims 21 and 22 have been newly added.  Claims 1, 3-19, 21 and 22 are currently pending.

Allowable Subject Matter
Claims 1, 3-19, 21 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-19, 21 and 22 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 7-10 of Applicant’s Remarks dated 28 October 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses generating an average normalized difference vegetation index (NDVI) map by averaging together multiple images of remote sensing data collected for multiple crop growing seasons for an agricultural field, wherein the average NDVI map is averaged at each corresponding pixel of the multiple images (e.g., maps) of remote sensing data expressed by the NDVI and collected for multiple prior crop-growing seasons.  The prior art does not disclose the limitations “generating a refined average image from the 

The closest prior art being Groeneveld, U.S. Publication No. 2016/0180473 discloses a system and method for generating an average normalized difference vegetation index (NDVI) map by averaging together multiple images of remote sensing data collected for multiple crop growing seasons for an agricultural field.  The average NDVI map is averaged at each corresponding pixel of the multiple images (e.g., maps) of remote sensing data expressed by the NDVI and collected for multiple prior crop-growing seasons.
Reyes, Javier, et al. "Delineating Site‐Specific Management Zones and Evaluating Soil Water Temporal Dynamics in a Farmer's Field in Kentucky." Vadose Zone Journal 18.1 (2019): 1-19, discloses a system and method for delineating management zones in agricultural fields based on remote sensing data from a number of growing season and cluster analysis.

With respect to the independent claims, the claimed limitations “generating a refined average image from the plurality of remotely sensed images of the agricultural field by using the vegetation indexes to calculate an average mean value, a standard deviation value and a skewness value for each corresponding pixels of the plurality of remotely sensed images of the agricultural field and calculating the refined average image using the calculated average mean values, the calculated standard deviation values and the calculated skewness values; applying a classification method by the computing device to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                             
/VU LE/Supervisory Patent Examiner, Art Unit 2668